Citation Nr: 1545769	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-24 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Evaluation of recurrent instability of the left shoulder with arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had service from May 1982 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a an October 2010 decision of the Regional Office (RO) in St. Petersburg, Florida which granted service connection for recurrent instability of the left shoulder with arthritis and assigned a 20 percent disability rating.  The Veteran timely disagreed with the disability rating assigned.  

In a VA Form 9 of July 2014 the Veteran requested a Travel Board hearing.  In correspondence of May 2015, the Veteran withdrew her hearing request.  She has not requested that a new hearing be scheduled.

The Board notes that after the most recent Statement of the Case of July 2014, additional evidence has been associated with the claim file to include a VA examination of March 2015.  The Veteran has not submitted a waiver of review of the additional evidence by the Agency of Original Jurisdiction (AOJ).  However, as the claim is being remanded for further development and readjudication is being ordered, a waiver of said review is not needed prior to proceeding with the remand.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for the service connected left shoulder disability.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

The record reflects that the Veteran has been part of a Vocational Rehabilitation program periodically throughout the appeal period.  An August 2015 letter from the Vocational Rehabilitation program in St. Petersburg, the Veteran is declared rehabilitated.  Moreover, in February 2015 correspondence, the Veteran disagreed with a December 29, 2014 decision stating she wants a Master degree.  A review of the file has not yielded the mentioned December 2014 decision which can only be assumed is related to Vocational Rehabilitation benefits.  Moreover, the Board has reviewed the claim file and notes that the Vocational Rehabilitation file has not been associated with the claim file.  This file must be obtained and associated with the claim file.  

The Veteran was most recently afforded a VA examination in March 2015.  At the time, the examiner stated that range of motion could not be tested due to pain.  The examiner also stated that the effects of repetitive motion could not be ascertained as the flexion or abduction could not be accomplished past 90 degrees.  These findings are, at a minimum, confusing.  It is unclear as to while range of testing was initially unobtainable, but later results showed flexing or abducting to at least 90 degrees.  Moreover, it is unclear where during the range of motion was pain first noted.  Therefore, the examination is inadequate and a new examination is needed.

Finally, the Board nots that in a November 2014 letter, the Veteran's representative stated that the Veteran had requested a BVA hearing and she would be represented at the hearing before the BVA.  The letter further noted that if for some reason the Veteran is not able to attend the hearing, it is requested that the file be returned to the representative for a more comprehensive VA Form 1-646.  A review of the file shows that the Veteran withdrew the hearing request in May 2015.  However, there is nothing in the record that indicates that the Veteran's representative was afforded the opportunity to submit an new VA Form 1-646, as requested in the November 2014 letter.  Her representative must be afforded the opportunity to provide an updated VA Form 1-646.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the current level of severity of the service connected left shoulder disability.  The claim file should be made available to the examiner and the examination report must state a review of the file was conducted.  All necessary tests should be conducted to include any x-rays or MRIs.  It is noted that a private physician in November 2009 recommended that an MRI of the shoulder be conducted.  The examiner should provide ranges of motion to include when pain starts.  This testing should include range of motion testing after repetitive motion.  The examiner should describe any functional limitations due to the left shoulder disability.  A complete rationale for all opinions rendered must be provided.  

2. The AOJ should afford the Veteran's representative, the American Legion, the opportunity to submit a 1-646.  All efforts taken to fulfill the Board's request should be clearly documented in the claim file.

3. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




